  Case 6:21-cv-00004-RSB-BWC Document 17 Filed 08/17/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 STEPHON W. SUGGS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:21-cv-4

        v.

 BRIAN P. KEMP, et al.,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s pro se Complaint under 42 U.S.C. § 1983

and Georgia law. Docs. 1, 2. For the reasons that follow, the Court ORDERS Plaintiff to file

an Amended Complaint within 14 days of this Order. Failure to comply with this Order

within the allotted time, or to show cause why Plaintiff is unable to comply, will result in a

recommendation to the District Judge the case be dismissed without further notice for

failure to prosecute and failure to follow a Court order.

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a).

During the initial screening, the court must identify any cognizable claims in the complaint.

28 U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520
  Case 6:21-cv-00004-RSB-BWC Document 17 Filed 08/17/21 Page 2 of 4




(1972). However, a plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

         A plaintiff’s complaint should contain a “short and plain statement” of the plaintiff’s

claims, and each allegation in the complaint should be “simple, concise, and direct.” Fed. R.

Civ. P. 8(a)(2), (d). In order to state a claim upon which relief may be granted, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

         A plaintiff is not necessarily required to bring a separate action for each individual claim

against each individual defendant. In some circumstances, the Federal Rules of Civil Procedure

allow a plaintiff to name multiple defendants in a suit and to assert multiple claims in a single

suit. Specifically, a plaintiff may name multiple defendants in a single action, but only if he

asserts at least one claim against those defendants that arises from the same transaction,

occurrence, or series of transactions or occurrences, or if any question of law or fact common to

all defendants will arise in the action. Fed. R. Civ. P. 20(a)(2). Additionally, a plaintiff may

assert multiple claims against a properly joined defendant in the same action. Fed. R. Civ. P.

18(a).

         Plaintiff fails to adequately state what each Defendant did, or did not do, in support of

each claim. Instead, he vaguely states Georgia Department of Corrections’ staff did certain

things without explaining how each individual Defendant violated his constitutional rights. The

Court is unable to discern which factual allegations support which claims and which factual




                                                   2
    Case 6:21-cv-00004-RSB-BWC Document 17 Filed 08/17/21 Page 3 of 4




allegations link each Defendant to each claim. Plaintiff’s Complaint also improperly includes

extensive legal arguments. Plaintiff also has not clearly explained how his various claims

regarding protective custody and conditions at the prison arise from the same transaction or

occurrence. Plaintiff’s factual allegations are not simply and concisely stated.

       Accordingly, the Court ORDERS Plaintiff to file an Amended Complaint within 14 days

of this Order. The Amended Complaint must comply with the following directions. The

Court advises Plaintiff to read and follow these directions carefully:

       (1)     The Amended Complaint must be on the Court-approved civil rights
               complaint form to be used by prisoners in actions arising under 42 U.S.C.
               § 1983. 1

       (2)     The Amended Complaint must be clearly labelled “Amended Complaint”
               and place the civil action number of this case on the first page of the form.

       (3)     No more than 10 pages may be attached to the form (this includes written
               allegations and attachments).

       (4)     The Amended Complaint must be legible with writing on only one side of
               each page.

       (5)     Each intended defendant must be identified by name or by sufficient
               details to describe the individual.

       (6)     The Amended Complaint should include only factual allegations
               concerning events where the rights of Plaintiff were violated or Plaintiff
               was injured, including the date and location of each alleged violation.

       (7)     The Amended Complaint must describe each alleged violation and
               identify each defendant responsible for each alleged violation.

       (8)     The Amended Complaint should not contain legal argument or
               conclusions.

       Once filed, Plaintiff’s Amended Complaint will supersede and replace his original

Complaint. Therefore, Plaintiff’s Amended Complaint must not refer back to the initial


1
       The Court DIRECTS the Clerk of Court to send the appropriate 42 U.S.C. § 1983 complaint
form and a copy of this Order to Plaintiff.


                                                 3
  Case 6:21-cv-00004-RSB-BWC Document 17 Filed 08/17/21 Page 4 of 4




Complaint or any of its attachments and must not incorporate any part of the original complaint

by reference. Claims made against particular defendants in the Plaintiff’s original Complaint

are not preserved unless they are also set forth in the Amended Complaint.

         Failure to comply with this Order within the allotted time, or to show cause why

Plaintiff is unable to comply, will result in a recommendation to the District Judge the case

be dismissed without further notice for failure to prosecute and failure to follow a Court

order.

         Additionally, the Court ORDERS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will

result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order

of this Court.

         SO ORDERED, this 17th day of August, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 4
